UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYVLANIA

JOSEPH VADELLA and ANN VADELLA,
:CIVIL ACTION NO. 3:19-CV-73

Plaintiffs, :
(JUDGE MARIANI)
V. ‘(Magistrate Judge Carlson)
AMERICAN STATES INSURANCE ;
COMPANY,
Defendant.
ORDER

AND NOW, THIS A Sa DAY OF AUGUST 2019, upon review of Magistrate
Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 18) for clear error or manifest
injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 18) is ADOPTED for the reasons discussed therein;
2. Defendant American States Insurance Company’s Motion to Dismiss Count II -
Bad Faith (Doc. 4) is DENIED WITHOUT PREJUDICE;
3. Defendant American States Insurance Company's Motion to Dismiss Count II -

Bad Faith (Doc. 5) is DENIED WITHOUT PREJUDICE.'

 

Robert D>Mariant
United States District Judge

 

‘ As noted by Magistrate Judge Carlson, American States has filed two motions to dismiss Plaintiffs’ bad
faith claim and “the motions are substantively identical, raise the same legal issues relating to the
sufficiency of the complaint, and have inspired a joint response from the plaintiffs.” (Doc. 18 at 1 n.1,)
